Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on August 9, 2007 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 THESTREET.COM, INC. (Exact name of Registrant as specified in its charter) Delaware 06-1515824 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 14 Wall Street, 15th Floor New York, New York 10005 (Address of principal executive offices, including zip code) Registrants telephone number, including area code: (212) 321-5000 THESTREET.COM, INC. 2 (Full title of the plan) JORDAN GOLDSTEIN (Vice President, General Counsel and Secretary) TheStreet.com, Inc. 14 Wall Street, 15th Floor New York, New York 10005 (Name, address and telephone number, including area code, of agent for service) Copy to: KENNETH LEFKOWITZ, ESQ. Hughes Hubbard & Reed LLP One Battery Park Plaza New York, NY 10004 CALCULATION OF REGISTRATION FEE Proposed Proposed Maximum Maximum Amount Offering Aggregate Title of Securities to be Price Per Offering Amount of to be Registered (1) Registered (2) (3) Share (4) Price (4) Registration Fee (5) Common Stock, par value $.01 per share 1,474,702 shares FOOTNOTES Each share of Common Stock includes a related right (a Right) to purchase junior participating preferred stock of the Registrant. The Rights are not exercisable or transferable apart from the Common Stock at this time, and accordingly no independent value is attributable to such Rights. The shares being registered consists of (i) 1,250,000 shares not previously registered and (ii) 224,702 shares (the Carryover Shares) previously registered on Form S-8 (No. 333-131753 filed on February 10, 2006) (the Prior Registration Statement) for delivery under the Registrants 1998 Stock Incentive Plan (1998 Plan), which are available for grant as of the date hereof. Pursuant to a contemporaneously filed post-effective amendment to the Prior Registration Statement, the Carryover Shares are being deregistered from the Prior Registration Statement and transferred to this Registration Statement, together with the associated registration fee, for delivery under the Registrants 2007 Performance Incentive Plan (2007 Plan). This Registration Statement also relates to such indeterminate number of additional shares (and related Rights) as may be issuable pursuant to stock splits, stock dividends, or similar transactions. The proposed maximum offering price per share of Common Stock and the proposed maximum aggregate offering price are calculated solely for the purpose of determining the registration fee pursuant to Rule 457(h) under the Securities Act of 1933 based on a price of $11.52 per share, which is the average of the high ($11.98) and low ($11.06) sales prices of the Common Stock on August 7, 2007 on the Nasdaq Global Market. Pursuant to Rule 457(p) under the Securities Act of 1933, the $521.55 aggregate total registration fee for the 1,474,702 shares registered on this Registration Statement is offset by registration fees in the amount of $187.78 previously paid with respect to the Carryover Shares in connection with the Prior Registration Statement. Accordingly, the Registrant is currently paying a registration fee of $333.77 in connection with the filing of this Registration Statement. EXPLANATORY STATEMENT This
